Order modified by striking therefrom the second and third ordering paragraphs as being in excess of the jurisdiction of the Special Term, and as modified affirmed, without costs óf this appeal to any party, without prejudice to the right of the relator to address such application to the County Court of Westchester County as he may be advised to obtain relief from the judgment of conviction. All concur. (The order dismisses a writ of habeas corpus and remands relator to the custody of defendant, with directions that he be returned to Westchester County for a hearing.) Present — Taylor, P. J., Harris, McCurn, Larkin and Love, JJ. [See post, p. 862.]